COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-10-00265-CV


JEFFREY D. WESTBROOK                               APPELLANT

                                     V.

DAVID F. FONDREN, FRANK D.                         APPELLEES
HOKE, GARY L. JOHNSON, JOHN
PATRICK, RODNEY COOPER,
GARY WEST, DEBORAH FORD,
JAMES MOONEYHAM, JIMMY
WEBB, PRISCILLA MORALES,
JIMMY BOWMAN, VICKIE
BARROW, KELLI WARD, PATSY
BELL, DANNY HORTON, ROY
MONROE, AND SHERILYN TRENT


                                 ------------

        FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------




    1
     See Tex. R. App. P. 47.4.
      This appeal has a convoluted history, which we will not recite here.

Appellant Jeffrey D. Westbrook’s brief in this portion of his appeal was due on

January 24, 2011. Subsequently, Westbrook filed a motion to hold the appeal in

abeyance; the motion was denied, and Westbrook’s brief was ordered to be filed

on March 28, 2011. On March 29, 2011, this court partially granted Westbrook’s

request for an extension of time to file his brief, extending the briefing deadline

from March 28, 2011 to May 12, 2011.

      On May 24, 2011, we notified Westbrook that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless Westbrook or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3.

      On June 2, 2011, we received a response from Westbrook. Westbrook

attached a copy of a May 25, 2011 letter to the trial court in which he requested

injunctive relief because his law books and legal documents had been

confiscated on May 19, 2011, and because he was placed on “legal material

suspension” for one year. The confiscation of his law books on May 19 does not,

however, explain why he could not comply with the May 12 deadline for filing his

appellate brief. See Tex. R. App. P. 38.8(a)(1).




                                    2
      Because Westbrook’s brief was originally due on January 24, 2011, and

has not been filed and because no reasonable explanation has been provided for

the failure to file the brief by May 12, 2011, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 23, 2011




                                    3